Citation Nr: 0118842	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1990, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO), which denied entitlement to 
an effective date earlier than September 21, 1990, for a 
grant of service connection for PTSD.

In addition to the above, the record shows that the veteran 
perfected an appeal of the issue of entitlement to a rating 
in excess of 30 percent for PTSD.  In his substantive appeal, 
he argued that a February 2000 medical record established his 
entitlement to a higher rating.  In a rating decision dated 
in May 2000, the RO granted a total schedular rating for the 
veteran's PTSD, effective from the date of the February 2000 
medical report and informed the veteran that this was 
considered a full grant of the benefits sought on appeal for 
his increased rating claim.  Neither the veteran nor his 
representative has expressed a disagreement with that rating 
decision.  Therefore, the Board will not address this issue 
in the present decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  In July 1989, the Board denied service connection for 
PTSD. 

3.  On September 21, 1990, the RO received the veteran's 
request to re-open his previously denied claim for service 
connection for PTSD.

4.  In a September 1998 decision, the Board granted service 
connection for PTSD. 

5.  The RO implemented the Board's September 1998 grant of 
service connection for PTSD in an October 1998 rating 
decision, assigning an effective of September 21, 1990.



CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than September 21, 1990, for the grant of service connection 
for PTSD.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(a), (r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that service connection for a 
neuropsychiatric disability was denied by the RO in a March 
1977 rating decision, which the veteran never appealed.  In 
an April 1980 rating decision, the RO denied a request to re-
open the veteran's claim for service connection for a 
neuropsychiatric disability.  The veteran appealed this 
decision, and the Board ultimately denied service connection 
for an acquired psychiatric disorder, in a May 1983 decision.  
On reconsideration, the Board again denied the veteran's 
claim, in a March 1984 decision.

In a March 1987 confirmed rating decision, the RO denied 
service connection for a nervous condition and, in a January 
1988 rating decision, the RO for the first time denied 
service connection for PTSD.  The January 1988 denial was 
upheld in a March 1988 confirmed rating decision, which the 
veteran appealed.  On appeal, the Board denied the veteran's 
claim for service connection for PTSD, in a July 1989 
decision, for which reconsideration was not requested.

On September 21, 1990, the RO received a written request from 
the veteran to re-open his previously denied claim for 
service connection for PTSD.  The claim was denied by the RO 
in confirmed rating decisions dated in December 1990 and May 
1991, and the veteran thereafter perfected an appeal of the 
latter confirmed rating decision.  Additional competent 
evidence was associated with the files, to include several 
statements from VA psychiatrists confirming a diagnosis of 
PTSD, lay statements from several of the veteran's relatives, 
the veteran's own testimony at a travel board hearing held in 
September 1992, and information obtained from the U.S. Army & 
Joint Services Environmental Support Group indicating that 
the Air Force base where the veteran was stationed during 
service suffered attacks by the enemy in April 1971.

Based on a review of the entire evidentiary record, 
particularly the above-mentioned evidence that was produced 
after the veteran initiated his appeal of the May 1991 
confirmed rating decision, and resolving reasonable doubt in 
favor of the veteran, the Board granted service connection 
for PTSD in a September 1998 decision.  The RO implemented 
this decision in a rating decision dated in October 1998, 
assigning a 30 percent rating, effective from September 21, 
1990.  In the September 1999 rating decision hereby on 
appeal, the RO denied a claim for an effective date earlier 
than September 21, 1990, for the grant of service connection 
for PTSD.

Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
present case, and based on the explanation set forth in the 
following paragraph, the Board finds that VA's duties have 
been fulfilled to the extent necessary.

Essentially, there is no issue as to the substantial 
completeness of the veteran's application for an effective 
date earlier than September 21, 1990.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102).  The veteran has been notified of the 
information necessary to substantiate his claim in the 
discussion contained in the October 1999 Statement of the 
Case, and in the June 2000 Supplemental Statement of the 
Case.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  There is no 
indication of additional potentially relevant and available 
records that the RO has not requested, and the veteran does 
not contend, nor does the record suggest, that he filed a 
claim between the date of the Board's decision of July 1989 
and September 21, 1990.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and (c)).  
Although the veteran had requested a hearing before a 
Traveling Section of the Board, he canceled that request in a 
May 2001 handwritten statement that is part of the record.  
Thus, the Board is satisfied that all relevant facts have 
been properly developed and that VA has met its initial 
statutory duty to assist the veteran in developing all 
evidence necessary for an equitable disposition of his claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, and a claim re-opened 
after final adjudication, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim, and of a claim re-
opened after final disallowance, "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400(a) (2000).  (emphasis 
added).

Section 3.400 further states that the effective date of a re-
opened claim will be the date of receipt of the claim, or the 
date when entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1) (which, in essence, addresses the 
handling of situations in which a request for a change in 
representation, a request for a personal hearing, or 
additional evidence, is submitted following the expiration of 
the 90-day period immediately following notification of 
certification and transfer of records).  38 C.F.R. § 3.400(r) 
(2000).  (again, emphasis added).

A decision by the Board is final unless the Chairman of the 
Board orders reconsideration of the matter on appeal.  
38 U.S.C.A. § 7103(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).  Except when new and material evidence is 
submitted, a claim that is disallowed by the Board may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).

If new and material evidence is submitted with respect to a 
claim which has been disallowed, the Secretary may reopen and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2000).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2000).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

In the present case, it is evident that the veteran did file 
a claim for service connection for PTSD prior to September 
21, 1990, because, as discussed earlier, such a claim was 
denied at the RO level in January 1988.  However, the Board's 
decision denying the same benefit in July 1989 is final, and, 
since the veteran did not file his formal claim again until 
September 21, 1990, pursuant to 38 C.F.R. § 3.400, the 
veteran is not entitled to an effective date any earlier than 
that date, for the grant of service connection for PTSD.   
Also, it is noted that the exception noted in section 
3.400(r) regarding the potential applicability of section 
20.1304(b)(1) is not applicable to this matter because the 
record shows no evidence of the submission of additional 
evidence, or a request for a change in representation or a 
personal hearing, after the expiration of the 90-day period 
immediately following the notification to the veteran of 
certification of his appeal and transfer of records, which in 
this case occurred in November 2000.

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  The evidence produced between the 
Board's final decision of July 1989 and September 21, 1990, 
standing alone, did not identify a benefit sought or any 
intention on the part of the veteran to seek service 
connection for PTSD.  The treatment records reflect that the 
veteran was seen on a nearly continuous basis during this 
period for psychotherapy and psychological counseling.  It 
was not specified that the treatment was for PTSD and the 
records could not be construed as an informal claim of 
service connection for PTSD.  Therefore, after a thorough 
review of the evidence of record, the Board is of the opinion 
that the veteran did not submit an informal claim for service 
connection for PTSD at any time between July 1989 and 
September 21, 1990.

In light of the foregoing, an effective date earlier than 
September 21, 1990, is not warranted in this case under VA 
regulations governing effective dates for awards based on a 
re-opened claim after a final disallowance.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2000).  The 
Board certainly sympathizes with the veteran's difficulties; 
however, the Board must abide by VA regulations.  In this 
case, the facts are not in dispute, and application of the 
law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-430 (1994).


ORDER

Entitlement to an effective date earlier than September 21, 
1990, for a grant of service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

